Citation Nr: 1047153	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  04-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran served on active duty from August 1948 to May 1952, 
from October 1952 to September 1953 and from June 1954 to March 
1970.  The Veteran died in February 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
Jurisdiction over the claims file was later transferred to the 
Roanoke, Virginia RO because the appellant relocated.  

This matter was remanded in June 2005, March 2007, and July 2007.  

A videoconference hearing was scheduled for June 2007, but the 
claimant failed to appear.  The appellant did not file a motion 
for a new hearing date within 15 days following the hearing date.  
Accordingly, the case will be processed as though the request for 
a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d)(2010).    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A July 2009 Board decision affirmed the June 2003 rating 
decision.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  The 
parties filed a Joint Motion for Remand.  By order dated in June 
2010, the Court granted the motion and remanded the case to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Board remanded this matter in June 2005 for further 
development.  In the Joint Remand, the parties noted that the 
Board requested a medical opinion in which the VA examiner was to 
make a determination, "as to whether it is at least as likely as 
not that the Veteran's cause of death, chronic obstructive 
pulmonary disease, was related to asbestos exposure during his 
period of active service."  

The Joint Remand also noted that, in a subsequent request for 
such opinion, the RO requested that the VA physician provide an 
opinion "as to whether it is at least as likely as not that the 
Veteran's cause of death, chronic obstructive pulmonary disease, 
was related to asbestos exposure during his period of active 
service."   

The Joint Remand noted that, in a June 2005 VA opinion, the VA 
physician stated that "the issue at hand is whether or not the 
exposure to asbestos caused his chronic obstructive pulmonary 
disease."  The physician's opinion noted, "No, asbestosis does 
not cause chronic obstructive pulmonary disease."

The parties agreed that the June 2005 opinion was inadequate 
because the physician did not properly address the question 
posited from the Board's June 2005 decision.  The parties agreed 
that a new examination is required to comply with the terms of 
the prior remand.  

The United States Court of Appeals for Veterans Claims has held 
that a remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand order.  The Court 
further indicated that it constitutes error on the part of the 
Board to fail to ensure compliance.  Stegall v. West, 11 Vet. 
App. 168, 271 (1998).

The parties determined that a new VA examination is necessary to 
allow VA to comply with the directives of Stegall and 
specifically to obtain a medical opinion that addresses, 
"whether it is at least as likely as not that the Veteran's 
cause of death chronic obstructive pulmonary disease (COPD) was 
related to asbestos exposure during his period of active service.   

The parties further noted that the Veteran alleged that COPD was 
related to fumes he inhaled in service and submitted lay 
statements regarding such exposure.  The parties noted that the 
VA examiner should address the allegation that the Veteran's COPD 
could possibly be related to fumes that he inhaled in service.  
The Board notes that, in a December 1997 written statement, the 
Veteran indicated that he was exposed to toxic diesel and gas 
fumes while serving as a tank crewman.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Obtain a medical opinion from an 
appropriate VA examiner.   The examiner's 
opinion should indicate that the claims file 
was reviewed.  The examiner is asked to offer 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran's cause of 
death, chronic obstructive pulmonary disease, 
was related to asbestos exposure during his 
period of active service.  The examiner 
should provide a detailed rationale for the 
opinion.

2.  The examiner should provide regarding 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran's cause of death, chronic obstructive 
pulmonary disease, was related to the 
inhalation of gas and diesel fumes.   The 
examiner should provide a detailed rationale 
for the opinion.  

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO should 
furnish the appellant and her representative 
a supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



